—Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered October 19, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal sale of a controlled substance in or near school grounds, criminal possession of a controlled substance in the third degree and resisting arrest, and sentencing him, as a second felony offender, to three concurrent terms of 6 to 12 years and a concurrent term of 1 year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis to disturb the jury’s determinations concerning credibility. The evidence clearly established that the police observed defendant selling drugs prior to arresting him and finding 12 packets of heroin in his possession.
The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reduction of sentence.
We have considered and rejected defendant’s remaining claims. Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.